THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                                 G. Michael Halfenger
DATED: July 7, 2020                                              Chief United States Bankruptcy Judge




                   UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF WISCONSIN
__________________________________________________________________________

In re:

         Living Epistles Church of Holiness Inc.,                   Case No. 19-25789-gmh
                                                                    (Chapter 11)
                                          Debtor.


       ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY TO SELL
      REAL PROPERTY LOCATED AT 4022 AND 4038 NORTH 27TH STREET,
          MILWAUKEE, TO DeMARYL R. HOWARD AND/OR ASSIGNS,
         FREE AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES
                 PURSUANT TO BANKRUPTCY CODE § 363


         On June 10, 2020, Living Epistles Church of Holiness Inc., the debtor-in-possession in

the above-captioned Chapter 11 case (the “Debtor”), moved the Court, pursuant to section

363(b) and (f) of the Bankruptcy Code, 11 U.S.C. §§ 363(b) and (f), and Fed. R. Bankr. P.

6004, for an order authorizing the Debtor to sell its real estate located at 4022 and 4038 North

27th Street in Milwaukee, Wisconsin (the “Property”) to DeMaryl R. Howard and/or assigns,


Drafted by:
Leonard G. Leverson
Leverson Lucey & Metz S.C.
106 West Seeboth Street, Suite 204-1
Milwaukee, WI 53204
414-271-8503 (direct)
414-271-8504 (fax)
E-mail: lgl@levmetz.com
         Case 19-25789-gmh             Doc 118   Entered 07/07/20 15:35:34     Page 1 of 2
free and clear of liens, claims, and encumbrances, excepting only that the lien of the City of

Milwaukee for real estate taxes for 2019 and 2020 real estate taxes on the Property itself, with

the mortgage lien of First Citizens Bank and Trust Co. to attach to the net proceeds (the

“Motion”). The Debtor requested that the order approving the proposed sale waive the 14-day

stay of an order granting this Motion, pursuant to Fed. R. Bankr. P. 6004(h).

       The Motion was served by first class mail to all creditors and interested parties. There

were no objections to the Motion.

       For cause shown, and upon all the records, files, and proceedings had herein, it is

hereby ORDERED:

       1.      The Motion is granted, and the Debtor is authorized to sell the Property to

DeMaryl R. Howard and/or assigns, for $350,000, on the terms set forth in the accepted Offer

to Purchase. 7KH EX\HU will pay all closing costs for the sale and will assume the liability

for 2019 and 2020 City of Milwaukee real estate taxes on the Property.

       2.      Closing is to occur by July 20, 2020.

       3.      First Citizens Bank & Trust shall receive all net proceeds of the sale.

       4.      The Debtor’s request to waive the fourteen-day stay of the effectiveness of the

order, pursuant to Fed. R. Bankr. P. 6004(h), is granted.

                                             #####




                                               2
      Case 19-25789-gmh         Doc 118     Entered 07/07/20 15:35:34           Page 2 of 2
